Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT ("Agreement"), effective as of February 4, 2015, is
made and entered into by and between Medytox Solutions, Inc., a Nevada
corporation with its principal place of business at 400 South Australian Avenue,
Suite 800, West Palm Beach, Florida, 33401, together with its successors and
assigns ("Company"), and Samuel R. Mitchell, Jr. ("Employee") 2996 Hamblin Way,
Wellington, Florida, 33414.

 

WHEREAS, the Company desires to employ Employee on the terms and conditions of
this Agreement; and

 

WHEREAS, Employee desires to be employed by the Company on the terms and
conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement and for other good and valuable consideration, the Parties
agree as follows:

 

1.            Position and Duties. Employee shall serve as the Company's Chief
Operating Officer. Employee will report to the Company's CEO and Board of
Directors. Employee shall have such duties and authority consistent with this
position as described in Attachment A and as may be reasonably modified at the
Company's discretion and assigned to him from time to time by the Company.
Employee agrees to use his best efforts to perform his duties for the Company
diligently and to the best of his ability. Employee shall work exclusively for
the Company and will not undertake, either as an owner, director, shareholder,
employee or otherwise, the performance of services for compensation (actual or
expected) for any other entity without the express written consent of the
Company's Board. During his employment with the Company, Employee agrees to: (a)
devote all of his business time and attention to performing his duties under
this Agreement; (b) serve the Company at all times faithfully, diligently and to
the best of his ability; (c) use his best efforts to promote the success of the
Company's business; (d) cooperate fully in the advancement of the best interests
of the Company; and (e) comply with all policies, procedures, and practices
established by the Company from time to time and perform services in accordance
with all applicable laws.

 

2.            Employment Term. The Company agrees to employ Employee and
Employee agrees to be employed by the Company subject to the terms and
conditions of this Agreement. The Company and Employee both understand and agree
that Employee's employment shall be subject to an initial, mutual ninety (90)
day review period during which either the Company or Employee may terminate this
Agreement for any reason whatsoever ("Probation Period"). Upon successful
completion of the Probation Period, the term of this Agreement shall be for a
period of twenty-four (24) months beginning on January 19, 2015, and shall be
renewable for three successive one-year Terms, pursuant to the terms and
conditions set forth herein unless earlier terminated as provided by Section 4
of this Agreement (the "Employment Term"). Either party may terminate this
Agreement upon the expiration of its then-current Employment Term by delivering
written notice of his/its intention to the nonterminating party not less than
sixty (60) days prior to the expiration of the then-current Employment Term.
During the notice period, Employee's Base Salary and Benefits under Section 3
will remain unchanged; provided, however, that Employee must fulfill all duties
and responsibilities set forth herein and use his best efforts to train and
support any replacement hired by the Company. Failure of Employee to comply with
this requirement may result in Termination for Cause (as defined below).

 

 

1

 

 

3.Compensation and Benefits.

 

(a)      Base Salary. The Company shall pay Employee an annual gross salary of
$205,000.00, subject to applicable withholdings and deductions, which shall be
payable in accordance with the Company's customary payroll practices ("Base
Salary"). Employee's Base Salary will be reviewed annually during the Employment
Term.

 

(b)      Vacation, Sick Leave, and Personal Days. After the Probation Period,
Employee will be entitled to annual leave time of: three (3) weeks of vacation,
five (5) days of sick leave, and five (5) personal days which Employee can use
for his annual continuing education requirements. Vacation time, personal days,
and sick leave shall not be accumulated after the end of any year. Employee's
use of vacation time shall be subject to the Company's prior approval. Sick
leave shall accumulate at the rate of one-half day per month.

 

(c)      Expenses. During his employment with the Company, upon the submission
of reasonable supporting documentation by Employee and in accordance with the
Company's reimbursement policy, the Company shall reimburse Employee for all
reasonable and customary business expenses incurred by Executive in the course
of and pursuant to the business of the Company.

 

(d)      Benefits. During his employment with the Company, Employee shall be
eligible to participate in all employee benefit plans, policies, programs, and
other benefits of the Company generally maintained for Company employees. The
Company agrees to pay 100% of the monthly premiums for Employee and his family
for any medical, vision, and dental benefits. The Company does not guarantee the
adoption or continuance of any particular plan or program during the term of
Employee's employment and reserves the right to amend or terminate any such plan
at any time for any reason. Employee's participation in any benefit plan or
program shall be subject to the provisions, rules, regulations and laws
applicable thereto.

 

(e)      Bonus Payment. Employee shall be entitled to participate in any annual
bonus plan that may be approved by the Board of Directors and while there is no
guarantee that any Bonus will be granted in the future the Company has adopted a
policy subject to cash position and Board approval of making a one off annual
Bonus payment to employees in December of each year. For a period of twenty-four
months, the Company agrees that the gross amount of Employee's annual bonus will
not be less than $40,000.00, inclusive of any Board approved holiday bonus, and
will be offered for the last three years of this Employment Agreement subject to
meeting pre-arranged targets for each year.

 

(f)      Employee Stock Options. Employee shall be entitled to participate in
any employee stock option plan that may be implemented by the Company for an
employee as described below. Employee will be granted options to purchase
100,000 shares of common stock (as such number may be adjusted in the event of
any merger, consolidation, stock split or other similar event) at the end of
each calendar year during the Employment Term so long as Employee remains
employed with the Company on December 31st of such calendar year. Except as may
be provided in any option plan pursuant to which the options may be granted, all
awards will be subject to the terms of such option plan. Any options granted
will expire six (6) months after termination of Employee's employment with the
Company.

 

 

2

 



 

4.            Termination. Notwithstanding any other provision of this
Agreement, prior to expiration of the Employment Term, this Agreement may be
terminated under the following circumstances:

 

(a)      Termination by the Company for Cause. Employee's employment hereunder
may be terminated at any time by the Company for "Cause" upon written notice to
the Employee. For purposes of this Section 4(a), "Cause" shall mean: (i)
embezzlement, theft or other misappropriation of any Company property including,
but not limited to, any misuse of Company funds or submission of any false,
improper, or unnecessary expense reports, (ii) any conviction of, withhold of
adjudication as to, or plea of no contest (nolo contendre) entered by Employee
as to any violation of law, other than a minor traffic offense, (iii) material
breach of his fiduciary obligations to the Company, (iv) any material failure to
perform his job duties or material neglect of his job duties, which failure or
neglect is not cured within thirty (30) days following written notice to the
Employee, (v) any breach of this Agreement, which breach is not cured within
thirty (30) days following written notice to the Employee of such breach, or
(vi) any violation by Employee of the laws, rules, or regulations or orders of
any governmental agency applicable to the Company. If Employee's employment is
terminated by the Company for Cause, in addition to any other remedies the
Company may have at law or in equity, the Employment Term shall expire
immediately and the Company's obligations under Section 3 hereof shall
immediately cease, except that the Company shall pay to Employee any earned but
unpaid Base Salary.

 

(b)      Termination by the Company without Cause. Employee's employment
hereunder may be terminated at any time by the Company for any reason (other
than Cause as defined above), by providing Employee with sixty (60) days written
notice. During the notice period, Employee's Base Salary and Benefits under
Section 3 will remain unchanged; provided, however, that Employee must fulfill
all duties and responsibilities set forth herein and use his best efforts to
train and support any replacement hired by the Company. Failure of Employee to
comply with this requirement may result in Termination for Cause (as defined
above). In the event that Employee's employment is terminated by the Company
without Cause any time after the Probation Period Employee will be paid his Base
Salary for the lesser of: (i) six months from the date of termination or (ii)
the remainder of the then-current Employment Term. In the event of a termination
by the Company without Cause, Employee will also be eligible for continuing
medical insurance coverage for Employee and his dependents under the terms and
conditions of the Consolidated Omnibus Budget Reconciliation Act ("COBRA"). The
Company agrees to pay for continuing coverage under COBRA for three months from
the date of termination.

 

(c)      Termination by the Employee for Cause. Employee may terminate his
employment for "Cause" upon written notice to the Company. For purposes of this
Section 4(c), "Cause" shall mean: a material breach of this Agreement by the
Company, which breach is not cured within thirty (30) days following written
notice to the Company of such breach.

 

 

3

 

 

(d)      Termination by the Employee without Cause. The Employee may terminate
his employment with the Company for any reason by providing sixty (60) days
written notice to the Company. During the notice period, Employee's Base Salary
and Benefits under Section 3 will remain unchanged; provided, however, that
Employee must fulfill all duties and responsibilities set forth herein and use
his best efforts to train and support any replacement hired by the Company.
Failure of Employee to comply with this requirement may result in Termination
for Cause (as defined above).

 

(e)      Termination due to Death or Disability. In the event of a termination
due to Employee's death or Disability, the Company shall pay to Employee or
Estate any earned but unpaid Base Salary within thirty (30) days following
Employee's death or Disability. "Disability" shall mean a mental or physical
impairment which results in the Employee being unable to perform the essential
functions of his position for any consecutive or non-consecutive ninety (90) day
period over any 1-year period during the Employment Period. Any dispute
regarding the existence, the extent, or the continuance of a Disability shall be
resolved by the determination of a duly-licensed and practicing physician
selected by the mutual agreement of Employee and the Company. In the event the
Parties cannot agree on a physician, the Company may select a physician to
evaluate Employee. The cost of any such medical examination shall be borne
equally by the Parties.

 

(f)      Termination Obligations. In the event of Employee's termination for any
reason, Employee shall cooperate fully with the Company in all matters relating
to completing pending work on behalf of Company and the orderly transfer of work
to other employees of the Company. Employee shall also cooperate in the defense
of any action brought by any third party against the Company that relates in any
way to Employee's acts or omissions while employed by the Company. Employee's
obligations under this Section 4(e) shall survive termination of this Agreement
and Employee's employment with the Company.

 

(g)      Offices/Directorships. In the event of Employee's termination for any
reason, Employee shall be deemed to have resigned from all offices and
directorships then held with Company.

 

5.Confidentiality; Non-Disclosure.

 

(a)      Confidential Information. "Confidential Information" means any
information about the Company, or any of its customers, clients, suppliers, or
vendors in any form, however and whenever acquired, that is not generally known
to business competitors or the general public, and shall include without
limitation: (i) confidential, secret, and/or proprietary knowledge, data, or
information; (ii) any "trade secret," as that term is defined by the Florida
Uniform Trade Secrets Act ("FUTSA"), § 688.000, et seq., or as defined by any
other state or federal law governing trade secrets, including the Uniform Trade
Secrets Act; (iii) inventions, ideas, products, processes, formulas, patterns,
compilations, devices, methods, techniques, processes, data, research, programs,
know-how, improvements, discoveries, computer programs, source codes, and
database structures; (iv) business methods, operations, plans, projects,
finances, prices and costs, sales and shipping information/techniques, market
studies, competitive analyses, accounts receivable or payable, billing methods,
pricing policies, and other non-public financial information; (v) information
concerning internal affairs, memoranda, policies, legal affairs, and security
methods; and (vi) customer, client, vendor, and supplier names and addresses,
lists, financial information, data, purchasing and supply histories.

 

 

4

 

 

(b)      Employee Obligations. During the course of Employee's employment with
the Company, Employee will be given and receive access to Confidential
Information. At all times during and subsequent to Employee's employment,
Employee will not, directly or indirectly, disclose, discuss, publish,
disseminate, or otherwise use or suffer to be used in any manner, any
Confidential Information, except as otherwise allowed by this Agreement.
Employee will use Confidential Information only for the contemplated purposes
for the sole benefit of the Company and will disclose Confidential Information
only as required in the course and scope of Employee's job duties. Immediately
upon the termination of Employee's employment for any reason or at anytime when
requested by the Company, Employee will return all Confidential Information to
the Company. Employee further acknowledges and agrees that a breach of any of
the provisions of this Section 5 will leave the Company without an adequate
remedy at law and therefore agrees that the remedy provided for herein is
equitable and just, namely: (1) the Company shall be entitled to an immediate
injunction to prohibit the further breach of any of these provisions, (2) the
Company shall be entitled to prosecute to the extent allowed by law, and (3) the
Company shall be entitled to recover fees associated with the cost of
prosecution and damages.

 

6.            Ownership of Company Property and Assignment of Intellectual
Property. All Confidential Information is, and shall remain the Company's
property and Employee will not remove any Confidential Information from Company
premises. Additionally, any intellectual property, including patent, copyright
and trademark rights, that are created by Employee, within the scope of
employment during the period of his employment with the Company, are hereby
irrevocably assigned to the Company.

 



(a)      Work Made for Hire. All original works of authorship which are made,
developed or prepared by Employee (solely or jointly with others) within the
scope of and during the period of his employment with the Company, including,
but not limited to, any designs, forms, formulas, materials, products,
deliverables, work product, developmental or experimental work, computer
software programs (including, without limitation, images, text, source code,
html code, and scripts), databases, other original works, and any upgrades,
modifications or enhancements to the foregoing, are the property of the Company,
and all right, title and interest therein shall vest in the Company and shall be
deemed a "work made for hire", as that term is defined in the United States
Copyright Act. Unless otherwise agreed to in writing by the Company, nothing in
this or any other agreement shall be construed to grant to Employee any
ownership right, title or interest in or license to any of the foregoing works.
To the extent that title to any such works may not, by operation of law, vest in
the Company, or such works may not be considered to be "work made for hire", all
right, title and interest therein are hereby irrevocably assigned by Employee to
the Company without limitation. Employee hereby agrees to give to the Company
and any person designated by the Company, any reasonable assistance, and shall
execute, or cause to be executed, any such instrument required to perfect and
enforce the rights defmed herein.

 

(b)      Assignment of Inventions. During the course of Employee's employment
with the Company, Employee may make, develop or conceive of inventions, original
works of authorship, developments, concepts, improvements or trade secrets,
whether or not patentable or registerable under copyright or similar laws, which
Employee may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice (collectively referred
to as "Inventions"). The term "Inventions" further includes any useful process,
composition of matter, software, machine, process, discovery, document or
improvement which relates to the business activities in which the Company is or
may become engaged. Employee agrees that he will promptly make full written
disclosure to the Company and hereby assigns to the Company, or its designee, in
perpetuity, all of his right, title, and interest in and to any and all
Inventions, including background information necessary to practice such
Inventions.



 

 

5

 

 



(c)      Patent and Copyright Registrations. The Company and its nominees shall
have the right to apply for statutory protections of such Inventions in any and
all countries and jurisdictions. Furthermore, Employee agrees to assist the
Company, or its designee, at the Company's expense, in every proper way to
secure the Company's rights in the Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto in any and
all countries and jurisdictions, including the disclosure to the Company of all
pertinent information and data with respect thereto, and the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights.
Employee further acknowledges that his obligation to execute or cause to be
executed, when it is in his power to do so, any such instrument or papers shall
continue after the termination of this Agreement or his employment hereunder. If
the Company is unable because of Employee's mental or physical incapacity to
secure Employee's signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers as his agent and attorney in fact, to act for and in his behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by Employee. The foregoing rights shall also apply to any divisions,
continuations, renewals, reissues and extensions of the foregoing, as
applicable, now existing or hereafter filed, issued or acquired.

 

7.            Restrictive Covenants. Employee agrees to the following
Restrictive Covenants:

 

(a)      Non-Compete. During employment and for a period of six (6) months after
the termination of Employee's employment with the Company for any reason
whatsoever ("Restricted Period"), Employee will not, directly or indirectly (on
Employee's own behalf or on behalf of any other person or entity) engage in any
business or own an interest in any business, including but not limited to, a
sole proprietorship, partnership, corporation, joint stock company, joint
venture, limited liability company, trust or other form of business entity,
unincorporated organization, whether as an individual proprietor, partner,
shareholder, joint venturer, member, trustee, officer, director, consultant,
broker, employee, or in any manner whatsoever (except for an ownership interest
not exceeding five percent (5%) of a publicly-traded entity), that (i) conducts
business within the State of Florida or within a thirty (30) mile radius of any
geographic area in which the Company then conducts business and (ii) is
competitive with specific business in which the Company has been engaged at any
time during Employee's employment.

 

(b)      Non-Solicit of Employees. During the Restricted Period, Employee will
not, directly or indirectly (on Employee's own behalf or on behalf of any other
person or entity), contact, recruit, solicit or otherwise seek to induce any
employee or contractor of any to terminate his/its employment or engagement with
the Company. This covenant applies to any employee or contractor who, at the
time of such attempted recruitment/hire by Employee is currently employed or
engaged with the Company or was previously employed or engaged with the Company
within the eighteen (18) month period immediately preceding the termination of
Employee's employment.



 

 



6

 

 

(c)      Non-Solicit of Customers/Business Relationships. During the Restricted
Period, other than for the benefit of the Company, Employee will not solicit,
contact, or do business with (if offered to Employee, with or without
solicitation) any customer of the Company regarding any business engaged in by
the Company; and/or divert or attempt to divert from the Company or otherwise
interfere with any business relationship between the Company and any existing or
prospective client or other source of business, investor, customer, client,
vendor or other person or entity with which the Company maintains or has
maintained a business relationship. For purposes of this Agreement, "customer"
shall include any specific prospective or existing person or entity with whom
the Company has engaged in business at any time during Employee's employment or
within the three (3) year period preceding Employee's employment.

 

(d)      Reasonableness of Restrictive Covenants. Employee has carefully read
and considered the promises made in this Agreement. Employee agrees that the
promises made in this Agreement are reasonable and necessary for protection of
the Company's legitimate business interests, including but not limited, to its
trade secrets; Confidential Information; existing and specific prospective
customer relationships; productive and competent workforce; and undisrupted
workplace. Employee further agrees that prior to signing this Agreement, he has
been provided a reasonable time to review the Agreement and an opportunity to
consult separate counsel concerning the terms of this Agreement.

 

(e)      Savings Clause; Full Effect. If it is determined by a court of
competent jurisdiction that any restriction in this Section 7 is excessive in
duration or scope or is unreasonable or unenforceable, it is the intention of
the Parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by law. Additionally, the
Company shall be entitled to the full benefit of the promises stated in this
Agreement. Accordingly, if Employee violates any or all of the covenants, this
Agreement shall remain in full force and effect beyond the expiration of the
term of the promise, such that the Company receives the full benefit of its
bargain. Employee's obligations under this Agreement shall survive the
termination of Employee's employment with the Company.

 

(f)      Independent Obligations. The restrictive covenants contained in this
Agreement are independent of any other obligations owed by the Company to
Employee. The existence of any claim or cause of action by Employee against the
Company, whether based on this Agreement or otherwise created, shall not create
a defense to the enforcement by the Company of any restrictive covenants
contained herein.

 

(g)      Injunction. Employee acknowledges that a breach by him of the
restrictive covenants contained in this Agreement will cause irreparable damage
to the Company. Accordingly, in the event of a breach or threatened breach of
the restrictive covenants contained in this Agreement, the Company shall be
entitled to preliminary and permanent injunctive relief against Employee and all
persons or entities acting in concert with Employee, to restrain the violation.

 

 

 

7

 

 

8.            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without reference to
principles of conflict of laws. Employee agrees to submit to the jurisdiction of
the State of Florida; Employee agrees that any dispute concerning the
interpretation or application of this Agreement shall be heard BY A JUDGE AND
NOT A JURY; and agrees that any suit shall be brought exclusively in any state
or federal court of competent jurisdiction in Palm Beach County, Florida.
Employee waives any and all objections to jurisdiction or venue.

 

9.            Miscellaneous. The prevailing Party in any dispute concerning
enforcement of the terms of this Agreement shall be entitled to recover
reasonable attorneys' fees and costs. The waiver by the Company of any breach or
default by Employee of any of the terms of this Agreement shall not be deemed to
be, nor shall the same constitute, a waiver of any subsequent breach or default
on Employee's part. This Agreement may not be altered, modified, waived, or
amended except by written instrument signed by the Parties. The failure of a
Party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver of such Party's rights or deprive such
Party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement. Subject to Section 7(e), if any provision
contained in this Agreement shall be found invalid by any court of competent
jurisdiction, such findings shall not affect the validity of the other
provisions contained in this Agreement and the invalid provisions shall be
deemed to have been severed from this Agreement. The provisions of this Section
and Sections 4(e), 5, 6, 7, and 8 shall survive the termination or expiration of
this Agreement and the Employment Term. Employee may not assign any rights under
this Agreement, but the Company may assign its rights under this Agreement. This
Agreement shall inure to the benefit of the Company's successors, assigns, and
related entities, regardless of whether such entity is in existence at the time
of this Agreement or formed thereafter, and Employee hereby consents to the
assignment to and enforcement of this Agreement by any successor, assignee,
co-employer, parent, affiliate, joint venture or related entity of the Company.
Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered by hand or when
deposited in the United States mail, by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

The Company:

400 South Australian Avenue

Suite 800

West Palm Beach, Florida 33401

Attn: Seamus Lagan

 

 

Employee:

Mr. Samuel R. Mitchell, Jr.

2996 Hamblin Way

Wellington, Florida 33414

 

or to such other addresses as either Party hereto may from time to time give
notice of to the other in the aforesaid manner.

 

 

8

 

 

10.          Prior Agreements; Conflicts of Interest. Employee represents to
Company: (a) that there are no restrictions, agreements or understandings, oral
or written, to which Employee is a party or by which Employee is bound that
prevent or make unlawful Employee's execution or performance of this Agreement;
(b) none of the information supplied by Employee to Company or any
representative of Company or placement agency in connection with Employee's
employment by Company misstated a material fact or omitted information necessary
to make the information supplied not materially misleading; and (c) Employee
does not have any business or other relationship that creates a conflict between
the interests of Employee and the Company. The Employee further represents and
warrants that he will not use or disclose any confidential information of any
prior employer or other person or entity during his employment with the Company.
Notwithstanding anything contained in this Agreement to the contrary, the
issuance of any equity (including options) of the Company is subject to
compliance with the terms of any option plan pursuant to which any such options
may be granted and the ability of the Company to reasonably comply with
applicable securities laws and regulations. Nothing in this Agreement shall
cause or obligate the Company to file a registration statement with the
Securities and Exchange Commission.

 

11.          Finality of Agreement. This document, when executed by the parties,
supersedes all other agreements either verbal or written between the parties
with respect to the matters discussed.

 

12.          Acknowledgment; Employee acknowledges that he has read and
understands this Agreement and Employee agrees to be bound by the terms and
conditions described in this Agreement.

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

EMPLOYEE   MEDYTOX SOLUTIONS, INC.           /s/ Samuel R. Mitchell, Jr.   /s/
Seamus Lagan   Samuel R. Mitchell, Jr.   By: Seamus Lagan           February 4,
2015   February 4, 2015   Date   Date  

 

 

 

9

 

 

Attachment A

 

Description of role and responsibility of Medytox Chief Operating Officer

(This description is not inclusive of all the responsibilities that may be
expected of Employee)

 

1.            Take responsibility for the day to day management of the Operation
of Medytox.

 

2.            Work with Medytox CEO to achieve 1 above and to agree and plan the
different objectives of Medytox including the various objectives that are
described herein.

 

3.            Directs internal operations to achieve budgeted results and other
financial criteria, and to preserve the capital funds invested in the
enterprise.

 

4.            Participates in the development and preparation of short-term and
long-range plans and budgets based upon broad organization goals and objectives.
Recommends their adoption to the Chief Executive Officer.

 

5.            Directs the development and installation of procedures and
controls, to promote communication and adequate information flow, and thereby
solidify management control and direction of the enterprise.

 

6.            Develops and establishes operating policies consistent with the
CEO's broad policies and objectives and insures their adequate execution.
Appraises and evaluates the results of overall operations regularly and
systematically, and reports these results to the CEO.

 

7.            Keep up to date with relative federal and state statutes and
regulations including but not limited to STARK, Anti-kickback, and HIPAA.
Insures that all activities and operations are performed in compliance with
local, state, and federal regulations and laws governing business operations.

 

8.            Develops and maintains a sound plan of organization. Establishes
policies to insure adequate management development and to provide for capable
management succession for those functions/business units falling under his/her
responsibility.

 

9.            Directs the development and establishment of adequate and
equitable personnel policies throughout the organization, including compensation
policies and employee benefit plans. Insures that the interests and welfare of
employees as individuals are preserved and protected.

 

10.          Participate as required in the review of existmg employees and the
employment of new employees in the sections that are under the control of
Employee

 

11.          Any other objectives as may be agreed with the CEO.

 

 



10

